            Case 1:14-vv-00357-SGB Document 98 Filed 01/07/19 Page 1 of 3




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                  (Filed: December 11, 2018)

* * * * * * * * * * * * * *                  *       UNPUBLISHED
C.L. and K.N.,                               *
on behalf of their minor son, K.M.N.,        *
                                             *
                Petitioners,                 *       No. 14-357V
                                             *
v.                                           *       Chief Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
                Respondent.                  *
                                             *
* * * * * * * * * * * * * *                  *

Mary Coffey, Coffey & Nichols, LLC, St. Louis, MO, for petitioners.
Darryl Wishard, US Department of Justice, Washington, DC, for respondent.

            ORDER GRANTING PETITIONERS’ MOTION FOR REDACTION1

       On October 25, 2018, petitioners filed a motion to redact the undersigned’s October 24,
2018 Decision based on the parties’ stipulation. Petitioners’ Motion (“Pet. Mot.”) dated Oct. 25,
2018 (ECF No. 91). For the foregoing reasons, petitioners’ motion is GRANTED.

       I.       Relevant Procedural History

       On April 28, 2014, C.L. and K.N. (“petitioners”) filed a petition in the National Vaccine
Injury Compensation Program.2 Petitioners alleged that as a result of a diphtheria-tetanus-

1
  The undersigned intends to post this Order on the United States Court of Federal Claims’
website. This means the Order will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), petitioners have 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion
of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this
unpublished order contains a reasoned explanation for the action in this case, the undersigned is
required to post it on the United States Court of Federal Claims’ website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
                                                 1
         Case 1:14-vv-00357-SGB Document 98 Filed 01/07/19 Page 2 of 3



acellular pertussis (“DTaP”) vaccine administered to their son, K.M.N., on or about September
23, 2011, K.M.N. suffered from seizures and developmental delays. Petition at 1.

        On October 23, 2018, the parties filed a stipulation recommending an award of
compensation to petitioners. Stipulation (ECF No. 89). The undersigned issued a decision based
on the parties’ stipulation on October 24, 2018. Decision dated Oct. 24, 2018 (ECF No. 90).
The same day, petitioners filed a motion to redact their names to initials in the decision. Pet.
Mot. at 1. In support of this request, petitioners state that they “do not want the public having
access to the specific identity of . . . KMN as beneficiary of the funds, or Petitioners connection
to KMN’s estate or trust.” Id. They express “concern for the potential of persons attempting
undue influence over KMN’s care or funds.” Id.

        Respondent filed a response on October 26, 2018, outlining the standards for a motion for
redaction and deferring to the undersigned’s discretion regarding what information, if any,
should be redacted. Respondent’s Response (“Resp. Res.”) dated Oct. 26, 2018 (ECF No. 93).

       This matter is now ripe for adjudication.

       II.     Discussion

        A motion for redaction is governed by section 12(d)(4)(B) of the Vaccine Act. See 42
U.S.C. §300aa-12(d)(4)(B). That section provides that information concerning “medical files
and similar files” may be redacted if its disclosure “would constitute a clearly unwarranted
invasion of privacy.” Id. What constitutes a “clearly unwarranted invasion of privacy” requires
balancing petitioners’ “right of privacy against the public purpose of the Vaccine Act.” W.C. v.
Sec’y of Health & Human Servs., 100 Fed. Cl. 440, 460 (2011), aff’d, 704 F.3d 1352 (Fed. Cir.
2013). While a petitioner has an interest in keeping sensitive medical or other embarrassing
information private, the public has an interest in disclosure, so as to increase public awareness of
vaccines and the medical conditions they may or may not cause. Id. at 461. In other words,
sensitive information is often the subject of the litigation, and “in cases where sensitive
information is the subject of the dispute, that information is routinely disclosed in decisions, to
enable the reader to follow and understand the decision maker’s rationale.” Castagna v. Sec’y of
Health & Human Servs., No. 99-411V, 2011 WL 4348135, at *13 (Fed. Cl. Spec. Mstr., Aug. 25,
2011).

        Although the Vaccine Rules make mandatory the redaction of a minor’s name, adult
petitioners’ names, which are not similarly protected automatically, may also be redacted if the
petitioner establishes proper grounds for redaction. See R.V. v. Sec’y of Health & Human
Servs., No. 08-504V, 2016 WL 3776888, at *2 (Fed. Cl. Spec. Mstr. May 10, 2016) (“[A]
petitioner needs to make some showing to justify the relief of redaction; redaction is not
available simply at a petitioner’s beck and call.”). The undersigned will permit redaction in
cases, such as this, where a specialized showing is made.



42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
                                                   2
         Case 1:14-vv-00357-SGB Document 98 Filed 01/07/19 Page 3 of 3



         The facts and circumstances of this case warrant redaction of petitioners’ names to
initials. Petitioners have made an adequate showing for redaction. Accordingly, petitioners’
motion for redaction of the names in the decision to initials is GRANTED.

        Thus, the public version of the decision based on the parties’ stipulation shall be redacted
to include only petitioners’ initials, C.L. and K.N. Moreover, the undersigned further directs the
clerk to amend the case caption3 to the following:


* * * * * * * * * * * * * *                   *
C.L. and K.N.,                                *
on behalf of their minor son, K.M.N.,         *
                                              *
               Petitioners,                   *
                                              *
v.                                            *
                                              *
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
* * * * * * * * * * * * * *                   *


       IT IS SO ORDERED.

                                                             s/Nora Beth Dorsey
                                                             Nora Beth Dorsey
                                                             Chief Special Master




3
  If either party objects to the undersigned’s redaction of the case caption, a motion requesting
the undersigned to reconsider redaction of the case caption may be filed.
                                                  3
